Allow me first of all, Sir,
to extend my most sincere congratulations on your
election to the presidency of the fifty-fourth session of the
General Assembly and to wish you every success in
discharging this extremely responsible mission. This
election is a well-deserved tribute to the personal qualities
of the dean of African Foreign Ministers, as well as
evidence of the indisputable authority your country enjoys
among the members of the international community. The
active and responsible position of Namibia as a member
of the Security Council serves as another confirmation
that the right choice was made by this General Assembly.
I would also like to express our gratitude to your
predecessor, Mr. Didier Opertti, for his effective
organization of the work of the fifty-third session of the
General Assembly. In addition, I have the pleasure to
greet three new United Nations Members — Kiribati, the
Republic of Nauru and the Kingdom of Tonga. Ukraine
sincerely welcomes them into our family.
The twentieth century will remain, in the history of
mankind, as one of unprecedented ideological clashes,
with subsequent divisions of the world. The last 10 years,
however, have been marked by an entente universelle to
build this world on the basis of respect for cultural
21


diversity and universally recognized values. This
tumultuous period of transition from bloc rivalry to
rapprochement and cooperation obviously lacks stability and
clear vision. That is why the role of the United Nations, a
firm anchor in these troubled waters, takes on increasing
and immense importance for all of its Member States.
I would like to place special emphasis on one
fundamental factor that determines the significance of the
United Nations and makes it universally meaningful. On the
eve of the twenty-first century, we have to admit that
humankind is still far from achieving the purposes
proclaimed in the Charter of the United Nations. But at the
same time, we must recognize that this document, which
has withstood the test of time, has remained the most
ambitious yet most realistic code of world order for more
than half a century. There exists no alternative to the order
defined by the rules and principles of the United Nations,
as no alternative exists to the Organization itself, which is
destined to be the centre for the coordinated actions of
nations in achieving and maintaining such an order.
This vision of the Organization's significance to
international life is what has prompted Ukraine to take an
active position in carrying out concerted efforts aimed at
strengthening the United Nations. Two years ago, we all
welcomed the programme of institutional reforms put
forward by the Secretary-General, which were designed to
adapt and update the Organization and to ensure its ability
to promptly respond to the challenges of our time. That
powerful start, however, dwindled to a slow pace, while our
initial optimism and our readiness to go ahead with the
programme of reforms of the United Nations remained
largely unrealized.
This sort of criticism is all the more pertinent when it
comes to the reform of the principal United Nations organ
entrusted with primary responsibility for the maintenance of
international peace and security. For years, all of us seemed
to be in agreement on the need to modernize the Security
Council and replenish it with new energy and fresh ideas.
I am confident that a new impetus should be given to the
work of the Working Group on Security Council reform to
get the matter off the ground in the course of the current
session.
What could our response be to the challenges that
have haunted humankind for the last 55 years? First, the
most important conclusion that we can draw from all of the
United Nations deficiencies is this: for the Organization to
manage to unite nations around basic universal values, it
must have adequate tools to protect these values. Universal
values must enjoy full support by means of legal,
political, economic and military enforcement.
Secondly, the age of confrontation is giving way to
an age of cooperation. We should create a world order in
which it would be in no one's self-interest to wage wars,
oppress national minorities or exert economic pressure on
other nations. A broad and ramified system of regional
and subregional cooperation would serve this purpose by
upholding a universal code of conduct.
In this context, I wish to refer to the recent summit
held in the Ukrainian city of Yalta, called “Baltic-Black
Sea Cooperation: to the Integrated Europe of the 21st
Century Without Dividing Lines”. It would be no
exaggeration to say that there is here an unavoidable
parallel with Yalta 1945. That post-war summit was an
example of how three people decided the fate of the
world and divided Europe. Yalta 1999, on the contrary,
was evidence of how 22 neighbouring countries found
sufficient motivation to resolve their problems together
and be unanimous in determining their future in a United
Europe.
We are particularly encouraged by the increased
attention paid by the Security Council and the United
Nations in general to humanitarian issues. A major lesson
learned from the eruption of numerous local and regional
conflicts is that there is an obvious and urgent need to
respond to the challenges posed by humanitarian crises
and flagrant mass violations of human rights.
The primary role of the Security Council in
maintaining and restoring international peace must be
reiterated. This role is expressed in the clear and proud
language of the Charter. The past and continuing
experience of the Council underscores the importance of
the adoption of a holistic approach that brings into
prominence both security and humanitarian issues. As
Secretary-General Kofi Annan imaginatively put it
yesterday, a global era requires global engagement, and
the collective interest is the national interest.
How can this ambitious goal be achieved? An
important step forward towards the goal of protecting
human life and dignity is, of course, the ongoing process
of establishing the International Criminal Court. Today, a
year after the remarkable conclusion of the Rome
Diplomatic Conference, we are pleased to observe that the
significance of the adoption of the Court’s Statute is
widely and rightly recognized as it relates not only to the
codification and progressive development of international
22


law but also to the system of international security in the
next century.
It is this perception of the nature and purposes of the
future judicial institution that determines the position of the
Government of Ukraine with regard to the signing of the
Rome Statute. I would like to take this opportunity to
inform representatives that Ukraine intends to sign the
Statute in the course of the current session of the General
Assembly.
Guided by its belief that the United Nations and
regional organizations should play a key role in conflict
prevention, Ukraine was one of the first to come forward
with peace proposals during the initial stage of the Kosovo
crisis. The peace plan of President Kuchma of Ukraine
proved to be realistic, since most of its provisions were
consonant with the provisions of Security Council
resolution 1244 (1999).
For years, Ukraine has been active in United Nations
peacekeeping operations. Last July, the President and the
Parliament of Ukraine decided to send an 800-strong
contingent from Ukraine to participate in KFOR. The
Ukrainian military have gained a very positive profile,
merited by their earlier service in the United Nations
Protection Force, the Implementation Force and the
Stabilization Force in Bosnia. Their expertise and
contributions outweighed by far the financial costs entailed.
We fully recognize our share of responsibility in the
common cause of restoring and strengthening peace in the
Balkans.
At the same time, recent events in Kosovo and East
Timor provide evidence that we should continue to increase
the level of security for peacekeepers. As a co-author of the
Convention on the Safety of United Nations and Associated
Personnel, Ukraine appeals for the elaboration of further
practical measures to implement its provisions.
The lesson of Kosovo proves that as long as human
rights or the rights of national minorities and international
law are ignored, the world will continue to be threatened by
humanitarian disasters. It is therefore necessary to pay
special attention to regions with so-called frozen conflicts:
areas with the potential for new outbursts of violence,
refugee flows and economic recession. As a guarantor of
peaceful settlement in Transdniestria, Moldova, and an
active supporter of the peace process in Abkhazia, Georgia,
and in Nagorny Karabakh, Azerbaijan, Ukraine is doing its
utmost to translate the relevant agreements into real peace
settlements.
Joint efforts are also necessary in post-conflict
rehabilitation. Ukraine therefore welcomes both the idea
and the adoption of the Stability Pact for South-Eastern
Europe and is actively proposing specific projects in
cooperation with its neighbours. The purpose of the Pact
is not only to help reconstruct the Balkans but, most
importantly, to give those countries a clear perspective on
European integration.
Integration into European and Euro-Atlantic
structures remains the key priority of Ukraine’s foreign
policy. Membership in the family of European nations
and sharing common values means economic growth,
stable democratic development and the consolidation of
the European identity of Ukrainians. At the regional level,
Ukraine is an active participant in the Organization for
Black Sea Economic Cooperation, the Council of the
Baltic Sea States, the Central European Initiative and the
GUUAM forum, to which Georgia, Ukraine, Uzbekistan,
Azerbaijan and Moldova belong.
I have already mentioned the Yalta Conference and
the summit of the leaders of Baltic and Black Sea States.
In addition, last May Ukraine hosted a summit meeting of
eight Central European States. We are developing
confidence-building measures on a bilateral basis with our
neighbours and in a multilateral framework to reduce
naval military activity in the Black Sea region. Pursuing
the line that intensive cooperation is the best remedy for
conflicts, Ukraine is engaged in various trilateral
cooperative agreements promoting free economic areas
and transborder projects.
As one of the founders of the United Nations,
Ukraine continues to make its contribution to United
Nations efforts in strengthening international peace and
security, the non-proliferation regime, disarmament and
arms control, crisis management, the promotion of
economic and social development, human rights and
freedoms and compliance with the fundamental principles
of international law. By fostering internal harmony in
society, creating an environment of stability and shaping
a vast network of regional cooperation, Ukraine is striving
to make the fullest possible use of its rich experience and
constructive potential for the benefit of the whole
international community.
Over three years ago, Ukraine voluntarily renounced
its nuclear stockpile — the third largest in the world —
and it is strictly abiding by its commitments as a
non-nuclear State. We should multiply our efforts to
enhance the efficiency and universality of the Treaty on
23


the Non-Proliferation of Nuclear Weapons (NPT). In this
context, it is of the utmost importance to break the
stalemate in the preparatory process for the 2000 NPT
Review Conference.
Ukraine has signed the Comprehensive Nuclear-Test-
Ban Treaty (CTBT) and is now successfully completing
legislative procedures to fulfil its international obligations
under this Treaty. Last February, our country became a
party to the Ottawa Convention banning the use of anti-
personnel landmines, while in March Ukraine’s Government
decided to prolong the moratorium on exports of all types
of anti-personnel landmines.
My country is ready to participate in the development
of collective measures to fight the proliferation of and
illegal trafficking in small arms and light weapons. We
support the initiative of Canada and the Netherlands to
establish an international regime for the control of light
weapons and to start negotiations on working out a
convention on the prevention and combating of the illegal
transportation of firearms and light weapons.
Aware of the danger of the uncontrolled circulation
and accumulation of conventional weapons, Ukraine strictly
abides by Security Council and General Assembly
resolutions imposing restrictions on international arms
trafficking. All of these factors explain Ukraine’s ambition
to be elected as a non-permanent member of the Security
Council. Our ambition is particularly strong since it is our
first bid for this seat as an independent State.
If elected, Ukraine would base its position in the
Security Council on the following fundamental principles:
paying adequate attention to conflicts and tense situations
in different parts of the world, judging them by the real
requirements of each particular case; using all political and
diplomatic means available to the Security Council to
prevent or manage conflicts; increasing the importance of
the humanitarian dimension among the Council’s priorities;
and enhancing the ability of non-members of the Security
Council to influence the decision-making process in that
body. In addition, there is a need to analyse the present
mechanism of sanctions to ensure that their imposition is
balanced and well-grounded, in particular taking into
account eventual negative consequences for third countries.
Ukraine remains deeply concerned at the problems of
Africa. Our concerns are nurtured by the strong traditional
ties of friendship that unite Ukraine with African nations.
One could hardly disagree that Africa is a continent with
unlimited potential for economic and social development.
At the same time, it is absolutely imperative that the
international community take very concrete and effective
steps to assist African States in developing that potential
and in responding to the challenges facing their continent.
Nowadays it is difficult to blame the United Nations
for the lack of attention to Africa. For example, at this
very moment, the members of the Security Council are
responding to a briefing on recent developments in the
Democratic Republic of the Congo, given by the President
of the Republic of Zambia, His Excellency Mr. Frederick
Chiluba. In just a few days, the Security Council will
hold another meeting to reaffirm its commitment to the
cause of peace and prosperity in Africa. I intend to
present my delegation's contribution to the deliberations
of the Council, and will make more specific remarks on
this matter in the course of that meeting. At the same
time, Ukraine hopes that commitment to Africa on the
part of the Security Council and the United Nations as a
whole will be reflected in concrete deeds that benefit
Africa.
The situation in the Middle East requires closer
attention by the Security Council. We believe that the
Security Council should send strong encouragement to all
the parties to the Middle East peace process. It is time to
come back to the negotiating table to find a final
compromise solution to the pending problems on the basis
of the relevant Security Council resolutions. In that
context, Ukraine welcomes the recent signing of the
Sharm el-Sheikh Memorandum on 4 September, brought
about thanks to the constructive approach of the new
Israeli Government and to the position taken by the
Palestinian leadership.
East Timor continues to be a hot spot. Ukraine
welcomed the success of the 30 August 1999 popular
consultation of the East Timorese people, which was
possible thanks to the constructive position taken by the
Government of Indonesia and the active intermediary
mission of the Secretary-General. Ukraine supported the
Security Council's adoption of its resolution 1264 (1999),
which authorized the establishment of a multinational
force pursuant to the request of the Government of
Indonesia.
The past year has been marked by an unprecedented
outbreak of terrorist acts in various parts of the world.
We are convinced that intensified international efforts to
combat terrorism need a more concentrated focus on the
underlying causes of this extremely acute international
phenomenon, on its deep social roots and on relevant
24


historical conditions, as well as on situations that may give
rise to international terrorism and endanger international
peace and security. At the same time, whatever actions are
undertaken at the international, regional or national levels,
they must all be in full conformity with the basic principles
of international law and must not run counter to the
fundamental provisions of the United Nations Charter.
Underdevelopment and impoverishment, the threat of
marginalization, the burden of external debt, a lack of
resources, and ecological disasters pose a real threat to
international peace and sustainable development.
Circumstances such as the global financial crisis and the
war in Kosovo have considerably impeded economic
progress in many parts of the world. Ukraine has managed
to curb its losses and maintain macroeconomic stabilization
since August 1998. On the other hand, the curtailment of
navigation on the Danube has paralysed economic the
activities of Ukrainian shipping companies, ports and
enterprises. The total accumulated losses of Ukraine amount
today to more than $300 million. Together with Romania,
Bulgaria and other interested parties, we are ready to clear
the waterway for the soonest possible resumption of
navigation as the best way to cope with the humanitarian
hardships of Balkan peoples.
Speaking about global issues requiring joint efforts of
the international community, I must again emphasize the
problem of Chernobyl, which is so painful for Ukraine and
for its neighbours, Belarus and Russia. Our country is
meeting its commitments to decommission the Chernobyl
nuclear power plant as envisaged in the memorandum of
understanding between the Government of Ukraine and
Governments of the Group of Seven and the European
Union. It therefore has every ground to expect the
fulfilment by its partners of their obligations. We welcomed
the statement issued by the Group of Seven in Cologne last
June regarding the convening of a second pledging
conference for the mobilization of financial resources to
implement the working plan on the transformation of the
Shelter facility into an ecologically safe system. We
consider this to be a confirmation by our partners of their
commitment to the memorandum of understanding.
From this rostrum I call upon all potential donors to
take part in that conference and to make pledges to the
Chernobyl Shelter fund, to enable it to reach the required
amount of just $770 million. According to the Human
Development Report published by the United Nations
Development Programme, expenditures for cigarettes in
Europe amounted to $50 billion in 1998 alone. Compared
to this, the amount needed for Chernobyl looks like quite
a small price to save the environment of that vast region.
The present century gave the world so notable a
document as the Universal Declaration of Human Rights.
Still, we have witnessed the most brutal and massive
violations of those rights. Famine, genocide, ethnic
cleansing, torture and various forms of discrimination
continue to haunt mankind. That is why the strengthening
of international mechanisms to monitor human rights
violations is especially urgent today. The Office of the
United Nations High Commissioner for Human Rights
should play a leading role. Cases of the most massive
violations of human rights should be considered by the
Security Council with a view to taking preventive or
coercive measures.
Hence, it is imperative to strengthen the role of
international law in international relations in order to
ensure strict observance of the main norms and principles,
first and foremost respect for sovereignty and territorial
integrity and the peaceful settlement of disputes. Ukraine
continues to support the International Court of Justice as
the Organization's principal legal institution.
The establishment of a world system that would
guarantee peace and security, prosperity and sustainable
economic development, and the preservation of the
environment for future generations requires decisive joint
action by the international community. That process
should be led by a reformed and renewed United Nations,
an organization with great experience and opportunities to
solve problems of global dimensions. For that purpose,
the General Assembly has approved a comprehensive
programme for United Nations reform — by the way,
under the presidency of my predecessor Hennadiy Y.
Udovenko, who is present in this Hall today. But while
debating it, we did not notice that two years had passed
and that we were approaching the brink of the
millennium. The prominent Ukrainian philosopher of the
eighteenth century, Grigory Skovoroda, said that a waste
of time is the heaviest of all losses. Let us bring to life
what we have conceived for the benefit of the United
Nations.






